ORDER
GEORGE F. BASON, Jr., Bankruptcy Judge.
Before the Court in these two cases is a handwritten document submitted by the pro se Debtor stating:
I Gene D. Sator request the bankruptcy be terminated. The lean [sic] against property has been paid in full.... Both files [I] want stricken from record.
The Court will treat this handwritten submission as a request pursuant to 11 U.S.C. § 1307(b) for voluntary dismissal of both cases. By the specific terms of § 1307(b), a debtor in a Chapter 13 case has an absolute, non-waivable right to dismiss at any time.
However, Congress has amended the Bankruptcy Code effective October 8, 1984, so as to prevent a debtor, who requests and obtains a voluntary dismissal after the filing of a request for relief from the auto*31matic stay provided by 11 U.S.C. § 362, from filing a new case within 180 days after the dismissal. In these cases such a motion was not only filed but granted. The Debtor is most probably unaware of this recent change in law. He may wish to change his decision to voluntarily dismiss these cases in light of this change in law.
NOW THEREFORE IT IS ORDERED, on March 13, 1985, that the Debtor may withdraw his request for voluntary dismissal of these cases at any time within 20 days after entry of this Order. IF THE DEBTOR DOES NOT WITHDRAW HIS REQUEST, THEN BOTH CASES WILL BE DISMISSED, AND THE DEBTOR WILL BE PROHIBITED FROM FILING A NEW CASE IN ANY BANKRUPTCY COURT FOR THE NEXT 180 DAYS AFTER THE DISMISSAL.